DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July, 29, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction see In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971).  see also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Hoel on February 18, 2021.

The application has been amended as follows: 

1. (Currently Amended) A thread milling cutter helically fed, comprising
a tool body having a cutting blade portion at an axial tip side of the tool body, a shank portion and a rotation axis defining an axial tip side direction and an axial shank portion direction, the cutting blade portion having a plurality of cutting blades separated in a circumferential direction by chip discharge grooves, each cutting blade having a plurality of trimming blades for forming an internal thread in a workpiece, the plurality of trimming blades being separated from each other by a respective concave valley;
the plurality of trimming blades being formed in an outer circumference of [[an]]the axial tip sideaway from [[a]]the rotation axis; 
wherein in a plan view of a rake surface of each trimming blade, each trimming blade has, sequentially in the axial shank portion direction, an inclined leading cutting edge, a first chamfered cutting edge, a second chamfered cutting edge, a top cutting edge, a third chamfered cutting edge, a fourth chamfered cutting edge, and a declined trailing cutting edge, a non-zero angle being formed between each cutting edge of each trimming blade;
wherein in the plan view, each chamfered cutting edge has a width respectively smaller than the width of the top cutting edge, and the width of the top cutting edge being smaller than a width of each of the inclined leading cutting edge and the declined trailing cutting edge; 
wherein each trimming blade has, sequentially in the axial shank portion direction, an inclined leading clearance surface intersecting the inclined leading cutting edge, a first chamfered clearance surface intersecting the first chamfered cutting edge, a second chamfered clearance surface intersecting the second chamfered cutting edge, a top clearance surface intersecting the top cutting edge, a third chamfered clearance surface intersecting the third chamfered cutting edge, a fourth chamfered clearance surface intersecting the fourth chamfered cutting edge, and a declined trailing clearance surface intersecting the declined trailing cutting edge, a non-zero angle being formed between each clearance surface of each trimming blade; and
an axial width v, being measured parallel to the rotation axis, of the respective concave valley separating each trimming blade, an axial width u of a respective trimming blade of the plurality of trimming blades, being measured parallel to the rotation axis, between an intersection point of the inclined leading cutting edge and the first chamfered cutting edge and an intersection point of the fourth chamfered cutting edge and the declined trailing cutting edge, the axial width v being larger than the axial width u








3. (Canceled)

4. (Canceled)

5. (Currently Amended) The thread milling cutter according to claim 1, wherein [[the]]each cutting blade83857098v.1Application No.: 15/764,5514 Docket No.: 0106957.100US9 in addition to the plurality of trimming blades placed in the axial tip side direction relative to plurality of trimming blades protruding further in the external, radial direction away from the rotation axis than the preceding blade

6. (Currently Amended) The thread milling cutter according to claim 1, wherein an angle α between a straight line passing through a respective vertex of [[a]]neighboring trimming blades being within a range of 0° to 5.0° 

 the angle α being larger than 0°.  

8. (Currently Amended) An internal pipe thread machining method 
providing the thread milling according to claim 1,
rotating the thread milling cutter with respect to the[[a]] rotation axis [[O]] of the tool body, 
revolving the thread milling cutter with respect to a revolution axis ORE decentered from the rotation axis, [[O and]] the revolution axis ORE being placed in parallel with the rotation axis [[O]], and
feeding the thread milling cutter into a workpiece [[side]] in [[an]]the axial tip side durection to form roots and crests of internal threads in the workpiece.

Allowable Subject Matter
Claims 1 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Ernst (DE 10162430 A1) in view of Lazebnik (SU 1168363 A1), does not explicitly disclose or suggest the axial widths as claimed with the number of chamfered cutting edges having the specific width requirements as claimed per amended claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN C RUFO/Primary Examiner, Art Unit 3722